Title: From Thomas Jefferson to Francis Eppes, 30 July 1787
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Paris July 30. 1787.

Your favor of May 23. 1786. was not received till May 3. 1787. Those of 1786. Oct. 23, 1787. Mar. 30. Apr. 14. and May 2. have duly come to hand. I wrote you on the 14th. of Dec. 1786. and again the 26. of May 1787. The latter was merely to announce a batch of wine sent you by Capt. Gregory from Bordeaux while I was there.It is now so long since I have had occasion to think on subjects of law that I am not able, with any degree of confidence, to answer your questions on the execution against Mr. Cary’s estate. I suppose that the execution directed to the Coroner bound the whole property of Mr. Cary from the moment of it’s date. If the slaves taken under the erroneous execution were afterwards sold under the good one, the proceeds of that sale will be secure to us, and any question about the property of the slaves, under pretence they were passed away by the deed of trust, will  be a question between the purchaser and trustees and will not affect us. If the good execution could not be satisfied from those particular slaves, yet it could lay hold of all his other slaves and personal property. But were we reduced to seek our remedy against those identical slaves only which were taken under the erroneous execution, I think that they would be subject to the good execution: because the deeds of trust were palpably made to defraud us of a just debt, and are therefore made void by the statute 13. of Elizabeth except against bona fide purchasers for valuable consideration, and having no notice of the fraudulent object of the deed. Even a deed of trust, if not within this description, is not saved out of the condemnation of the statute. With respect to Colo. T. M. Randolph’s securityship for this debt, I suppose it to be a very certain fact, tho’ I cannot charge myself with the recollection of having seen the bill endorsed by him. 1. I was charged by Mr. Wayles with the having the bill of exchange executed for him at Varina by Mr. Cary, and to be endorsed by Colo. TMR. They did not come to Varina as expected and therefore it was not done then. 2. I am almost certain, I think quite certain, Mr. Wayles told me afterwards he had got the bill so drawn and endorsed. 3. I am also certain that this endorsement has been frequently the subject of conversation between Colo. TMR and myself, that he always spoke of himself as security and often wished we would press for the money. Colo. TMR is too honest a man to question this fact, and would not put you to the trouble of a Bill of Discovery. 4. How it happens that two copies of the bill are without endorsement is unaccountable to me, nor do I know any thing of the third. I delivered every paper of that kind to Frank Harris. Should it be necessary to have recourse against the security, should he declare himself not bound, it may be proper to try whether a copy of the bill and protest cannot be obtained from the notary’s office in England. Mr. Wayles’s letters about that date should be examined. Doubtless there is one to whatever friend he inclosed the bill in order to obtain the protest. Probably the answer of his friend re-inclosing the bill and protest will explain it.I should wish that this money, when recovered, should be applied in the first place to pay the debt due to Cary of London because we have always assured him it should be so, and should it not, he will justly accuse us of a gross violation of faith. From the conversation I had with him in London he knows that we will not pay interest from Apr. 19. 1775. to April. 19. 1783. I paid him that interest on a small debt of mine, but took care to explain to him explicitly, that it was on  account of the peculiar confidence he had reposed in me, having sent me the articles after the commencement of our national quarrel.
Jones has never sent me a copy of his account current. All I know of it is from memory. I think the balance on the account rendered us after Mr. Wayles’s debt was about 9000? sterling. I think after the date of that account there were in his hands about 300 hhds. of tobacco made the year preceding Mr. Wayles’s death and the year of his death, that is 1772 and 1773, or perhaps 1773 and 1774. and moreover 120 hhds. or thereabouts shipped by us separately the first year after the division. Stating this tobacco only at the ordinary price and deducting it from the 9000?, and stopping the interest at Apr. 19. 1775. and not recommencing it till Apr. 19. 1783. the debt should not be so very formidable.On the information I received from Mr. Lewis in his letter of Mar. 14. 1786. that the bonds due and the crops to the end of 1785. would pay all my debts except that to my sister Nancy, and those to Jones and McCaul, I made propositions to them for commencing the paiment of their debts. The conditions were 1. To pay to Jones two thirds of the profits of my estate and to McCaul one third annually; or if they should prefer it, 400? sterl. to the former and 200? sterl. to the latter annually. [2.] To pay no interest between Apr. 19. 1775. and Apr. 19. 1783. 3. That the crop of 1787. should begin the paiment. 4. That their accounts, notwithstanding these paiments, should be open to settlement and rectification. McCaul has acceded, and the matter is so far settled with him. To Jones I added two other articles, viz. that the paiment I made into the treasury should not affect him at all, and that in proportion as I should proceed paying my third of the just balance, I should be discharged from the remaining two thirds. This last article I thought we should all wish to make with him, that, the estate being now divided the debt should also be divided and our families be left clear of all responsibility but for themselves. Jones answered that he could not decide till he should hear from his agent in Virginia. He neither approved nor disapproved the conditions, except that of the release as to the two thirds, saying he apprehended if he released any part of the estate it would release the whole; but he said he would answer me finally when he should hear from his agent. I rather believe he will accept my conditions. But I am quite thrown off the hinges by your information that notwithstanding the state of things from Mr. Lewis in March 1786. that all would be paid, you had found on an estimate in Sep. 1786. there would yet be a balance of 1200? to pay. When I consider the  quantity of tobacco to be counted on, the charges to come out of that, it appears evident that the debts can not be paid in this way. I am decided against selling my lands. They are the only sure provision for my children, and I have sold too much of them already. I am also unwilling to sell negroes, if the debts can be paid without. This unwillingness is for their sake, not my own; because my debts once cleared off, I shall try some plan of making their situation happier, determined to content myself with a small portion of their labour. I think it better for them therefore to be submitted to harder conditions for a while in order that they may afterwards be put into a better situation. I hired my estate in Albemarle once for 11.? sterl. for every titheable hand. Tobacco is since risen, and the lands of Goochland, Cumberland, and Bedford are more profitable. I may hope therefore a good rent may be obtained for the whole estate, letting it out in small parcels to different tenants known to be kind and careful in their natures. I propose my former lease to Garth and Mousley as the model, reserving all the advantages and privileges reserved in that, as also the lands reserved in that to my own use; inserting a clause for distraining on the lands for the whole hire, which I believe was not in that, and which, so far as concerned the hire of the slaves, would not result from the general provisions of the law, unless expressly provided for; guarding also against paper money by stating the rent in ounces of silver, restraining the leases to three years, or at any rate not more than five; retaining rigorously the clauses which had for their object the good treatment of my slaves, particularly that which denied a diminution of rent on the death of a slave; otherwise it would be their interest to kill all the old and infirm by hard usage. Supposing there are about 90 titheable slaves, a reasonable rent on them, my lands and stocks, the tenants paying every tax and charge of every kind, will make a nett annual sum which may clear off the debts within such a term of years as I should be willing to wait for. It will substitute certain calculation for incertainty, and relieve my friends from the perplexity of my affairs added to their own. The only objection is the difficulty of guarding my negroes against ill usage. I put it in all it’s force, and I shall go through the operation, as a man does that of being cut for the stone, with a view to relief. I have therefore written to Mr. Lewis to pray him to put my affairs on this footing immediately, in which I know your goodness will aid him. It is taking one great trouble in the lump, to be relieved from it in the detail. It may be lessened too by each undertaking the part to which he is convenient. When this  arrangement shall be taken, I shall feel like a person on shore, escaped from shipwreck. But this cannot be in time for the first year’s paiment to McCaul, in which I would on no account fail. I hope resources may be found to effect that.I am to thank you for the Magnolia seeds which came by the way of London. I have heard nothing yet of the Cedar berries which should have come to Havre in a ship of Ross McConnico & Ritson. There are some seeds arrived for me at Bordeaux but I have no information what they are, nor from whence. Perhaps they are the cedar berries. Thanks for all the trouble you have taken and take for me are next to nothing. A sensibility of it is deeply engraven in my heart. I write to Mrs. Eppes, to Jack, and to Mr. Skipwith, making them the channel of my good wishes to the families. I have only to add therefore assurances to yourself of the sincere esteem with which I am Dear Sir your affectionate friend & servant,

Th: Jefferson

